[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON OBJECTION TO REQUEST TO AMEND COMPLAINT
The plaintiff brings this action against her insurer to collect on an underinsured motorist coverage policy. She seeks to amend her complaint to claim double or treble damages under Conn. Gen. Stat. 14-295; on the basis that the underinsured driver was operating recklessly in violation of Conn. Gen. Stat. Sec. 14-222, 14-219, 14-218(a) and 14-234.
The conduct of the underinsured driver as alleged would trigger double or treble damages against him pursuant to Sec. 14-295. The alleged violations include the "trigger" statutes for application of Conn. Gen. Stat. Sec. 14-295.
The issue raised in this case is whether double or treble damage claims lie against the insurer.
Plaintiff argues that the defendant's policy obligates them to pay damages which a covered person is legally entitled to recover from the underinsured owner or operator.
Conn. Gen. Stat. Sec. 14-295 allows for double or treble damages only ". . . if the injured party has specifically pleaded that another party has deliberately or with reckless disregard operated a motor vehicle. . ." (emphasis added).
The only party defendant is the Aetna Casualty  Surety Company, the insurer who is not alleged to have operated a motor vehicle in a reckless fashion. The underinsured operator is not a "party" to this action. See Clamage v. Aetna, 1 CLR 529, 530, 622 (May 6, 1991) and McGowan v. Aetna, 4 CLR, No. 5, 140 (June 17, 1991). CT Page 10759
The Objection to the Request to amend the complaint to a add a Section 14-295 claim is sustained.
HON. ROBERT McWEENY SUPERIOR COURT JUDGE